V

                                                fO* 9-/5
    *'




                                .Uttl The- (Lout^oP Cmi'mi iUa.L l^ppea.Ls

                                                 <Dt T£3La_s
                                                                                         ORIGINAL
                               Pe.Tt'l7o«sa Gov- £»tiOre.+l(DA.ieiv-o[ ReM*'*.^

                                                Pfc-t0t9-A5"
                                                                                        RECEIVED IN
                                                                                      COURT OF CRIMINAL APPEALS

                                                                                           NOV 20 2015

                                                                                       Abel Acosta, Clerk




                                                                                          nLHD IN
                                                                                  COURT OF CRIMINAL APPEALS

                                                                                         KOV 20 2S«5

                                                                                      Abel Acosta, Clerk




         SO." AnftLcCja.KL4-
     ptTf)^G.'H-pp